ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 06-081 and DRB 06-182, concluding that RICHARD R. THOMAS, II, of NEW BRUNSWICK, who was admitted to the bar of this State in 1996, and who has been suspended from the practice of law since October 29, 2004, pursuant to Orders of the Court filed on October 1, 2004, and May 5, 2005, should be suspended for a period of one year for the unethical conduct established in DRB 06-081 and disbarred for the unethical conduct found in DRB 06-182;
And DRB 06-081 having been before the Disciplinary Review Board pursuant to Rule 1:20-4(f)(2)(default by respondent) and respondent having been deemed to have admitted violations of RPC 1.1(a)(gross neglect), RPC 1.1(b)(pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(failure to keep client reasonably informed about the status of the matter and to comply with reasonable requests for information), RPC 1.5(b)(failure to provide in writing the basis or rate of fee), and RPC 8.1(b)(failure to cooperate with ethics authorities);
And the Disciplinary Review Board having recommended to the Court in DRB 06-182, also before the Board pursuant to Rule 1:204(f), that RICHARD R. THOMAS, II, be disbarred for violations of RPC 1.1(a), RPC 1.3, RPC 1.4(a), RPC 1.5(b), RPC 1.7(a)(confliet of interest — representing a client when the representation adversely affects another client), RPC 1.8(a)(conflict of interest — prohibited business transaction with a client), RPC 1.15(a)(knowing misappropriation of client funds), RPC 1.15(b)(fail-ure to promptly deliver funds to client), RPC 8.1(b), RPC 8.4(b)(criminal act that reflects adversely on the lawyer’s honesty, *581trustworthiness or fitness as a lawyer), RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And RICHARD R. THOMAS, II, having failed to appear on the return date of the Orders to Show Cause issued in respect of DRB 06-081 and DRB 06-182;
And good cause appearing;
It is ORDERED that RICHARD R. THOMAS, II, be disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD R. THOMAS, II, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of these matters, as provided in Rule 1:20-17.